COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  The Estate of Joel Soto by and through its     §          No. 08-18-00007-CV
  Independent Administrator Maribel
  Amador and Maribel Amador, Individually        §             Appeal from the
  and Ivan Soto, Joel Soto, Jr. and Paulina
  Soto, all individually, by and through their   §           205th District Court
  Next Friend, Maribel Amador,
                                                 §        of Hudspeth County, Texas
                       Appellant,
                                                 §          (TC# CV-04423-205)
  v.
                                                 §
  Baudelio Gonzalez Mireles,
                                                 §
                        Appellee.
                                             §
                                           ORDER

       Pending before the Court is Appellants’ Amended TRAP 20.1 Motion for Waiver of

Payment of Costs. The motion is DENIED.

       IT IS SO ORDERED this 20th day of March, 2018.



                                                     PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.